   NICHOLAS A. TRUTANICH
 1 United States Attorney
   District of Nevada
 2
   Chantal R. Jenkins
 3 Special Assistant United States Attorney
   Social Security Administration
 4 160 Spear Street, Suite 800
   San Francisco, CA 94105
 5 Telephone: (415) 977-8931
   Facsimile: (415) 744-0134
 6 Email: chantal.jenkins@ssa.gov

 7 Attorneys for Defendant

 8

 9

10
                                    UNITED STATES DISTRICT COURT
11                                       DISTRICT OF NEVADA
12
     PAUL N. MISKEY,                                  )
13                                                    ) Case No.: 2:19-cv-00027-JCM-VCF
            Plaintiff,                                )
14                                                    ) MOTION FOR EXTENSION OF TIME
                    v.                                ) (DEFENDANT’S FIRST REQUEST)
15                                                    )
     ANDREW SAUL1,                                    )
16   Commissioner of Social Security,                 )
                                                      )
17          Defendant.                                )
                                                      )
18

19          Defendant, Andrew Saul, Commissioner of Social Security (“Defendant”) respectfully requests
20
     that the Court extend the time for Defendant to respond to Plaintiff’s Motion for Reversal and/or
21
     Remand by thirty days from July 10, 2019 to August 9, 2019. Defendant’s counsel has reviewed
22
     Plaintiff’s brief and it raises unique issues that counsel needs additional time to research. Since
23

24   1
     Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party
25 pursuant  to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42 USC § 405(g)
   (action survives regardless of any change in the person occupying the office of Commissioner of
26 Social Security).
     Plaintiff filed his brief, Defendant’s counsel has filed briefs in several other social security cases and
 1
     been out of the office to conduct trainings for administrative law judges. Defendant’s counsel has
 2

 3 several briefs due in other social security cases within the next month and will be out of the office for

 4 work travel next week and the following week.

 5          This request is made in good faith with no intention to unduly delay the proceedings.
 6
            Counsel apologizes to the Court for any inconvenience caused by this delay.
 7
            Counsel for Defendant contacted Plaintiff’s counsel via telephone and email on July 8, and
 8
     telephone on July 9, but has not received a response.
 9

10          Respectfully submitted this 9th day of July 2019.

11
                                                         NICHOLAS A. TRUTANICH
12                                                       United States Attorney
13

14
                                                        /s/ Chantal R. Jenkins
15                                                      CHANTAL R. JENKINS
                                                        Special Assistant United States Attorney
16

17

18

19

20                                                            IT IS SO ORDERED:
21
                                                              ___________________________________
22                                                            UNITED STATES MAGISTRATE JUDGE

23
                                                                        7-11-2019
24                                                            DATED:____________________________

25

26                                                        2
                                              CERTIFICATE OF SERVICE
 1
        I, Chantal R. Jenkins, certify that the following individual was served with a copy of the
 2 MOTION FOR EXTENSION OF TIME on the date and via the method of service identified below:

 3         CM/ECF:
 4         Richard E. Donaldson
           Richard E. Donaldson, Esq., Chtd.
 5         2300 West Sahara Avenue
           Suite 800
 6         Las Vegas, NV 89102
 7

 8         Dated this 9th day of July 2019.
 9
                                                            /s/ Chantal R. Jenkins
10                                                          CHANTAL R. JENKINS
                                                            Special Assistant United States Attorney
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                                   3
